The carrier and employer have appealed from an award of the State Industrial Board computing the claimant’s wages. The only question raised is the propriety of the wage rate. The evidence showed that claimant worked for his employer at the rate of ninety cents per hour for a period of two months before he was injured. He worked five days each week and earned six dollars and thirty cents per day. The State Industrial Board computed the wage rate in accordance with the provisions of subdivision 3 of section 14 of the Workmen’s Compensation Law. Appellants do not question the correctness of this procedure. The Board based its decision on the wage rate of a co-employee and that of an employee in a similar line of business'. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan» Sehenek and Foster, JJ.